third party communication none date of communication not applicable cca-02050810-16 id uilc number release date from -------------------- sent friday date am to ---------------------------- cc --------------------------------------- bcc subject coin donations hi ------- you have asked whether a qualified_appraisal is required under sec_170 when a taxpayer contributes a coin or collection of coins with a claimed value in excess of dollar_figure the answer is generally yes the readily valued property cash exception to the appraisal requirements in sec_170 ii i is inapplicable to the coins--unless the value claimed by the donor for the coins does not exceed the face_amount and the coins are acceptable as legal tender sec_170 was enacted with the purpose of requiring qualified appraisals to ensure that contributions of property are not overvalued see staff of j comm on taxation 108th cong general explanation of tax legislation enacted in the 108th congre sec_461 comm print congress believed that requiring c corporations to obtain a qualified_appraisal for charitable_contributions of certain property in excess of dollar_figure would reduce valuation abuses see also staff of j comm on taxation 98th cong general explanation of the revenue provisions of the deficit_reduction_act_of_1984 comm print discusses how tax_shelters were promoting inflated donation valuations oftentimes using independent appraisals from promoters notes that the qualified_appraisal rules will prove more effective in deterring taxpayers from inflating claimed deductions than relying solely on the uncertainties of the audit process and on penalties imposed on those overvaluations that detected on audit when the deduction claimed exceeds the face_amount of the coins there is a potential valuation issue and therefore the cash exception to the appraisal requirements does not apply if you would like additional advice in connection with coin donations let us know ---------
